Citation Nr: 1018082	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-19 383	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to medication used for service-connected disc 
disease of the lower spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
February 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1987 to February 1988.

2.  On April 20, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

In a letter to the Board dated April 12, 2010, the appellant 
specifically stated that she wished to withdraw her appeal 
pending before the Board.  As the appellant has withdrawn 
this appeal, there remains no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


